                    Case 2:19-cr-00228-JCC Document 54 Filed 07/16/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0228-JCC
10                               Plaintiff,                   ORDER
11             v.

12   JAE Y. LEE,

13                               Defendant.
14

15             This matter comes before the Court on the parties’ stipulated motion to proceed with
16   Defendant Jae Y. Lee’s change of plea hearing by video or telephonic conference (Dkt. No. 53).
17   Having thoroughly considered the parties’ motion and the relevant record, the Court finds oral
18   argument unnecessary and hereby GRANTS the parties’ stipulated motion to proceed with the
19   change of plea hearing by video or telephonic conference (Dkt. No. 53) for the reasons explained
20   herein.
21   I.        BACKGROUND
22             On November 9, 2019, Defendant and his three co-defendants were charged with five
23   counts related to a scheme to solicit and receive kickbacks in connection with urine toxicology
24   testing. (Dkt. No. 3.) The parties have reached a plea agreement and ask the Court to permit
25   Defendant to enter his guilty plea by video or telephonic conference. (Dkt. No. 53 at 2.)
26   Defendant has waived his right to be personally present for the change of plea hearing and


     ORDER
     CR19-0228-JCC
     PAGE - 1
                  Case 2:19-cr-00228-JCC Document 54 Filed 07/16/20 Page 2 of 3




 1   consents to proceed via video or telephonic conference. (Dkt. No. 53-1 at 2.)

 2   II.     DISCUSSION

 3           On March 30, 2020, Chief Judge Ricardo S. Martinez issued General Order 04-20, which

 4   states in relevant part,

 5           The use of video conferencing or telephone conferencing for felony pleas under
             Fed. R. Crim. P. 11 and felony sentencings under Fed. R. Crim. P. 32 is hereby
 6           authorized provided that the district judge in a particular case finds for specific
             reasons that the plea or sentencing in that case cannot be further delayed without
 7           serious harm to the interests of justice. In cases that can be further delayed without
 8           such harm, the district judge should instead continue the sentencing or trial date.
     W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020); see W.D. Wash., General Order 09-
 9
     20 (June 25, 2020) (extending General Order 04-20).
10
             In this case, delaying Defendant’s guilty plea hearing, and consequently his sentencing,
11
     would cause serious harm to the interests of justice. Under General Order 08-20, in-person
12
     criminal hearings in the Western District of Washington will not resume until at least August 3,
13
     2020. See W.D. Wash., General Order 08-20, at 2 (May 13, 2020). Thus, absent the Court’s
14
     intervention, Defendant cannot participate in a guilty plea hearing until at least August 3, 2020,
15
     despite having already reached a plea agreement with the Government. (Dkt. No. 53 at 2.)
16
     Unnecessarily delaying Defendant’s guilty plea hearing until at least August 3, 2020, would
17
     prejudice Defendant, who has an interest in a speedy resolution of this matter. (See id.) The
18
     Court therefore FINDS that Defendant’s guilty plea hearing “cannot be further delayed without
19
     serious harm to the interests of justice.” See W.D. Wash., General Order 04-20, at 3.
20
     III.    CONCLUSION
21
             For the foregoing reasons, the Court GRANTS Defendant’s motion to proceed with the
22
     change of plea hearing by video or teleconference (Dkt. No. 53). The Court ORDERS that
23
     Defendant’s guilty plea hearing before a Magistrate Judge be set as soon as practicable and be
24
     conducted by video or telephonic conference.
25
             //
26


     ORDER
     CR19-0228-JCC
     PAGE - 2
              Case 2:19-cr-00228-JCC Document 54 Filed 07/16/20 Page 3 of 3




 1         DATED this 16th day of July 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0228-JCC
     PAGE - 3
